United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-3177
                                  ___________

Michael C. Hollen; Joan L. Hollen,   *
                                     *
          Appellants,                *
                                     * Appeal from the United States
    v.                               * Tax Court.
                                     *
Commissioner of Internal Revenue,    * [UNPUBLISHED]
                                     *
          Appellee.                  *
                                ___________

                            Submitted: February 6, 2009
                               Filed: February 17, 2009
                                ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Michael and Joan Hollen appeal the tax court’s1 adverse grant of summary
judgment on their petition for review of a notice of determination issued by the
Internal Revenue Service. They argue that the tax court erred in not granting Joan
Hollen innocent spouse relief under 26 U.S.C. § 6015, because she did not have
knowledge, or reason to know, of the understatement. They also challenge, in their
reply brief only, the determination of their underlying tax liability.




      1
       The Honorable Carolyn P. Chiechi, United States Tax Court Judge.
       The Hollens did not raise the issue of innocent spouse relief in the tax court, so
we will not consider it here. See Vnuk v. Comm’r, 621 F.2d 1318, 1321 (8th Cir.
1980) (court could not consider issue not raised in tax court). We further conclude
that the Hollens waived the issue of their underlying tax liability by failing to raise it
in their opening brief. See K.D. v. County of Crow Wing, 434 F.3d 1051, 1055 n.4
(8th Cir. 2006) (failure to raise issue in opening brief results in waiver). In any event,
we agree with the tax court that the Hollens were precluded from challenging the
underlying tax liability, because previously they had received a notice of deficiency,
the tax court had determined their liability, and this court had affirmed the tax court’s
determination. See 26 U.S.C. § 6330(c)(2)(B) (taxpayer may challenge amount of
underlying tax liability if taxpayer did not receive notice of deficiency or did not
otherwise have opportunity to dispute tax liability).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                           -2-